               Case 20-11177-KBO              Doc 854-1         Filed 11/16/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
AKORN, INC., et al.,1                                             )   Case No. 20-11177 (KBO)
                                                                  )
                                   Debtors.                       )   (Jointly Administered)
                                                                  )
                                                                  )   Obj. Deadline: Dec. 7, 2020 at 4:00 p.m. (ET)
                                                                  )   Hearing Date: Dec. 18, 2020 at 10:00 a.m. (ET)


                              NOTICE OF FINAL FEE APPLICATION

                   PLEASE TAKE NOTICE that Kirkland & Ellis LLP and Kirkland & Ellis

International LLP (the “Applicant”) has today filed the attached Second Interim and Final Fee

Application of Kirkland & Ellis LLP and Kirkland & Ellis International LLP, Attorneys for the

Debtors and Debtors in Possession, for the (I) Second Interim Fee Period from August 1, 2020

through September 4, 2020 and (II) Final Fee Period from May 20, 2020 through and including

September 4, 2020 (the “Application”) with the United States Bankruptcy Court for the District

of Delaware (the “Bankruptcy Court”).

                   PLEASE TAKE FURTHER NOTICE that objections to the Application, if any,

must be made in writing and filed with the Clerk of the Bankruptcy Court, 3rd Floor, 824 Market

Street, Wilmington, Delaware 19801, no later than 4:00 p.m. (prevailing Eastern Time) on

December 7, 2020.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
    Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
    Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
    Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
    and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
    Lake Forest, Illinois 60045.


RLF1 24321336v.1
               Case 20-11177-KBO       Doc 854-1    Filed 11/16/20   Page 2 of 3




                   PLEASE TAKE FURTHER NOTICE that if any objections to the Application are

received, the Application and such objections shall be considered at a hearing before The

Honorable Karen B. Owens, United States Bankruptcy Judge for the District of Delaware, at the

Bankruptcy Court, 824 Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801 on

December 18, 2020 at 10:00 a.m. (prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE

APPLICATION ARE TIMELY FILED IN ACCORDANCE WITH THIS NOTICE, THE

COURT MAY GRANT THE RELIEF REQUESTED IN THE APPLICATION

WITHOUT FURTHER NOTICE OR HEARING.




                                               2
RLF1 24321336v.1
               Case 20-11177-KBO     Doc 854-1     Filed 11/16/20    Page 3 of 3




Wilmington, Delaware
November 16, 2020

/s/ J. Zachary Noble
RICHARDS, LAYTON & FINGER, P.A.                  KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                         KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                    Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                      Christopher M. Hayes (admitted pro hac vice)
Sarah E. Silveira (No. 6580)                     300 North LaSalle Street
J. Zachary Noble (No. 6689)                      Chicago, Illinois 60654
One Rodney Square                                Telephone:     (312) 862-2000
920 N. King Street                               Facsimile:     (312) 862-2200
Wilmington, Delaware 19801                       Email:          patrick.nash@kirkland.com
Telephone:     (302) 651-7700                                   gregory.pesce@kirkland.com
Facsimile:     (302) 651-7701                                   christopher.hayes@kirkland.com
Email:         heath@rlf.com
               steele@rlf.com                    -and-
               shapiro@rlf.com
               haywood@rlf.com                   KIRKLAND & ELLIS LLP
               silveira@rlf.com                  KIRKLAND & ELLIS INTERNATIONAL LLP
               noble@rlf.com                     Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                 601 Lexington Avenue
Co-Counsel for the Post-Effective Date           New York, New York 10022
Debtors                                          Telephone:    (212) 446-4800
                                                 Facsimile:    (212) 446-4900
                                                 Email:        nicole.greenblatt@kirkland.com

                                                 Co-Counsel for the Post-Effective Date Debtors




                                            3
RLF1 24321336v.1
